Weston J.
delivered the opinion of the Court.
If the logs in question were put into the Penohscot river, for the purpose of being floated to marker, and were mixed with other logs in such manner, that they could not be sparated, it was be- , cause they were voluntarily and unlawfully put into that condition by the original defendant, in violation of the rights of the original plaintiffs. To allow him to predicate rights, upon a trespass of this sort, would be to permit him to take advantage' of his own throng, against an ancient and well established maxim of law. . The *22statute was intended to provide for a reasonable compensation to a party, who in driving his own logs, renders a similar service to other owners, whose logs are casually so intermixed with- his, that they cannot be separated. It does not allow him to meddle with the logs of others, until so intermixed with his own. Otherwise any one without interest and without right, might unnecessarily and voluntarily intermeddle with property of this description, belonging to various owners, with whom he has no connexion, and claim of all compensation, for services thus obtruded; which the statute never could have intended. The section in question, could never have been designed to favor trespasses,
There is no just analogy between this statute, and those which have been made for the settlement of certain equitable claims, arising in real actions. A title to real estate, commencing by dissei-sin, is one well known in law. By lapse of time it may become - indefeasible, entitled to complete legal protection. And the legislature have thought proper to recognize certain equitable interests of this sort, at an earlier period.

Judgment on the verdict.